Citation Nr: 1028649	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  10-18 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk



INTRODUCTION

The Veteran served on active duty from December 1950 to December 
1953.

The Veteran filed his claim with the RO in Winston-Salem, North 
Carolina.  The claim was subsequently transferred to the RO in 
Muskogee, Oklahoma.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision issued by that RO.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran asserts that his chronic obstructive pulmonary 
disease is due to exposure to mustard gas during his service in 
Korea.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The available service treatment records show that Veteran was 
treated in November 1951 for complaints of chest pain with 
hemoptysis.  A chest X-ray study showed findings of some 
peribronchial thickening in the left lower lobe, but no 
infiltration in either lung field.  The hemidiaphragms and 
costophrenic angles remained clear.  The impression was that of 
no active pulmonary pathology definitely identified.  

In December 1951, during service, an impression of acute 
pharyngitis was noted.  

The VA outpatient treatment records show that the Veteran was 
treated for chronic obstructive pulmonary disease in June 2000 
when a history of smoking for 40 years was recorded.  

The submitted historical document include a chronology for the 
month of May 1952 showing that a series of riots by POWs in camps 
on Koje-Do Island had been quelled by UN troops using "tear 
gas" and concussion grenades.  

38 C.F.R. § 3.316 provides that proof of full body exposure to 
mustard gas during active military service is sufficient to 
establish service connection for COPD, as long as there is no 
affirmative evidence that establishes a nonservice-related 
supervening condition or event that caused the claimed condition.  

The Board notes that the Veteran's military personnel file is 
unavailable.  An August 2009 memorandum created by the RO 
indicates that the Veteran's personnel file was "fire-related" 
and could not be reconstructed.  

The Board is mindful that, is a case such as this, where complete 
service records are unavailable, there is a heightened obligation 
to explain the Board's findings and conclusions and to consider 
carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

Based a careful review of the entire record, the Board finds that 
additional development is required in this case prior to further 
handling of the appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should all indicated steps to 
ensure that the Veteran's claim has been 
afforded standardized processing of mustard 
gas claims according to M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section F(21)(a).  
If indicated, the RO should provide 
documentation of any exposure to C & P 
Service, pursuant to M21-1MR, Part IV, 
Subpart iv, Chapter 1, Section F(22)(d) and 
await response from the Deployment Health 
Directorate for a determination regarding 
exposure.  The RO should document all 
actions taken and the responses received.

2.  The RO should take appropriate steps to 
contact the Veteran in order to obtain any 
outstanding treatment records.  The Veteran 
should be notified in this regard that he 
may submit medical or other competent 
evidence to support his claim.  

3.  Then the RO should schedule the Veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
lung disease.  

The examiner in this regard should elicit 
from the Veteran and record as complete 
clinical history referable to the claimed 
lung disease.  Any indicated testing should 
be performed.  

The VA examiner should in this regard 
should provide an opinion as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
chronic respiratory disability including 
the already documented chronic obstructive 
pulmonary disease is due to exposure to 
mustard gas, as described by the Veteran, 
or another type of exposure or documented 
event during his period of active service.  

The entire claims file and a copy of this 
remand must be made available to the 
designated examiner, and the examination 
report should include a discussion of the 
Veteran's documented medical history and 
assertions.

4.  Following completion of all indicated 
development, the RO should readjudicate the 
claim in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, then the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



